Citation Nr: 1127749	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-33 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for upper spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from April 1971 to June 1983. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California, which denied service connection for an upper spine condition. 

In December 2009 the Board remanded the claim to obtain service treatment records and VA treatment records. 


FINDING OF FACT

The preponderance of the evidence is against a finding that an upper spine disability began in service or within one year of service, or is causally related to any disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for an upper spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Letters dated April 2005 and June 2005 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board remanded the claim to obtain service treatment records from 1972.  The original service treatment records are now part of the record, however, no records from the year 1972 are part of those records.  The RO asked the Veteran to submit copies of any records he had.  The Veteran reported that his records were misplaced in December 1972 by medical personnel and he was "later informed that any records could have been destroyed in the fire of 1973?"  However, there is no report from National Personnel Records Center (NPRC) that the Veteran's records, or part thereof, were destroyed in the fire of 1973.  The Board remand also sought VA treatment records from Oklahoma City, Oklahoma, and Loma Linda, California.  There were no progress notes found for Oklahoma City, and the VA records from Loma Linda are now of record.  There has been substantial compliance with the Board remand.  Stegall v. West, 11 Vet App. 268 (1998).

The Veteran's available service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records not already of record that are pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

The Veteran was not examined by VA in conjunction with the claim of service connection for an upper spine disability; however, no such examination is necessary in this case because the evidence of record does not indicate that the disability or symptoms of the disability  "may be" associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  




Analysis 

The Veteran claims that he injured his upper spine while on active duty in Korea in 1972 when he fell while carrying a back pack.  

After entry to service the Veteran reported a history of a motor vehicle accident in 1969 with significant head trauma, resulting in concussion, coma and head surgery with no residual symptoms.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  Clear and unmistakable evidence (1) that the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

In this case, although the Veteran reported after entry to service a history of motor vehicle accident, he was found to be normal on physical examination at entry into service in April 1971, and the presumption of soundness applies.  Furthermore, the evidence does not clearly and unmistakably show that any residuals of the motor vehicle accident preexisted service.  Accordingly, the Board will proceed to consider service connection on a direct basis.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is listed as a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).  Arthritis was not shown within the first year post-service therefore it will not be presumptively service connected. 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records include an entrance medical examination in April 1971; however there are no treatment records from 1972, as discussed above.  

Service treatment records reveal that, in May 1973, the Veteran reported a history of seeing a doctor in Korea in 1972 in connection with his current complaints of something imbedded in both feet.  In an April 1974 medical examination the Veteran had no complaints and was found to be normal.  In November 1975 the Veteran complained of pain, aches and headaches, with the pain concentrated in his upper back and a knot in his chest.  In a November 1978 medical history the Veteran reported having many conditions, however he did not identify any back or neck complaints.  In an April 1978 medical examination the Veteran reported a history of motor vehicle accident with concussion and coma but all symptoms had resolved; no back or neck problems were identified; and the Veteran was found to be normal.  In April 1979 the Veteran complained of lower back pain for two days with a history of injury in 1979.  At the April 1983 exit medical examination the Veteran reported no complaints and was found to be normal. 

The earliest post-service treatment records indicating a neck or upper back disability is a July 2004 x-ray which found mild degenerative joint disease of the cervical spine with minimal narrowing C5-C6 disc.  An August 2004 a MRI of the cervical spine was done which revealed multilevel cervical spondylosis most severe at C6-C7 and C5-C6. 

Beginning in 2007 the VA treatment records list the Veteran's conditions which include "cervical spondylosis, injured neck in Korea in 1972"  This is the first  report of neck injury in service to any medical provider; military, VA, or private.  

There is no evidence of a neck or upper spine disability in service or within one year of service.  While the Veteran has reported injuring his neck in Korea in 1972, there is no contemporaneous evidence of any injury at that time or at any time during service.  Importantly, the Veteran did not report any such incident or injury to anyone until he filed his claim in January 2005, and he did not report any chronic neck or upper spine complaints until 20 years after service, despite seeking medical treatment in service and post-service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

 In sum, the Veteran's actions, both in service and after service, are inconsistent with his current claim that he has a chronic upper spine disability as a result of an in-service incident.  Moreover, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of cervical spondylosis as he has neither medical training nor expertise, and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for upper spine disability is not warranted. 


ORDER

Service connection for upper spine disability is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


